EXHIBIT 32.2 CERTIFICATION PURSUANT TO RULE 13a-14(b) OR RULE 15d-14(b) and 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Spur Ranch, Inc. (the "Company") on Form 10-Q for the quarter endedSeptember 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I,Jeremy G. Stobie,Chief Financial Officer andPrincipalFinancial Officer of the Company, certify,pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 22, 2010 By: /s/ Jeremy G. Stobie Jeremy G. Stobie Chief Financial Officer (Principal Financial Officer)
